DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding limitations recited in claims 1-4 which are directed to a manner of operating the disclosed integrated circuit, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levine (US 2012/0001615 A1, cited in IDS filed 03/10/2020).
Regarding claim 1, Levine discloses an integrated circuit (Fig. 43, Fig. 47), comprising:
a substrate (Fig. 43, see: analog reader board 4300);
a data source on the substrate (Fig. 43, see: chemical sensor 4302);
peripheral circuitry on the substrate coupled to the data source to produce a stream of digital data (Fig. 43, see: ADC 4314);
a clock multiplier on the substrate for producing a transmit clock (Fig. 47, see: PLLs of FPGA 4714), the transmit clock being disposed in an individual power domain on the substrate (Fig. 43, see: reader FPGA 4310); and
a transmitter on the substrate configured to receive a stream of data from the data source, the transmitter being connected to transmit the stream of data on an output pad using the transmit clock (Fig. 47, see: ADC sets 4718.1, 4718.2), the transmitter being disposed in a transmitter power domain on the substrate separate from the individual power domain of the clock multiplier (Fig. 43, see: satellite FPGAs 4320, 4322).
 the data source and the peripheral circuitry are disposed in a power domain or power domains separate from the individual power domain (Fig. 43, see: reader FPGA 4310 is on a separate power domain from the shared power domain of ADC 4314 and chemical sensor 4302).
Regarding claim 3, Levine discloses a plurality of transmitters on the substrate connected to the clock multiplier (Fig. 47, see: ADC sets 4718.1, 4718.2).
Regarding claim 4, Levine discloses a plurality of clock multipliers on the substrate for producing respective local transmit clocks, including a first clock multiplier of the plurality, the clock multipliers in the plurality being disposed in an individual power domains on the substrate (Fig. 47, see: PLLs of FPGA 4714, PLLs of FPGA 4720.1, PLLs of 4720.2; Fig. 43, see: reader FPGA 4310, satellite FPGA 4320, and satellite FPGA 4322 are on separate power domains); and a plurality of transmitters on the substrate, including a first transmitter of the plurality, the plurality of transmitters being arranged in sets having one or more members, and wherein each set is connected to one clock multiplier in the plurality of the clock multipliers (Fig. 47, see: ADC sets 4718.1 and 4718.2 coupled to PLLs of FPGA 4720.1 and 4720.2 respectively).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/           Primary Examiner, Art Unit 1797